Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Mason appeals the district court’s orders accepting the recommendations of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mason v. Wexford Health Sources, No. 2:10-cv-00055-JPB-DJJ (N.D. W. Va. Jan. 11, 2011; Jan. 20, 2012; Jan. 26, 2012). We deny appellee Hoke’s motion to dismiss and deny Mason’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.